Citation Nr: 1743953	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left elbow dislocation.

2.  Entitlement to service connection for left elbow dislocation.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of right fifth finger avulsion fracture.

4.  Entitlement to service connection for residuals of right fifth finger avulsion fracture.

5.  Entitlement to service connection for a digestive disorder, claimed as pancreatitis, as secondary to service-connected postoperative common bile duct repair.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to a compensable evaluation for postoperative common bile duct repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010, January 2012, and October 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In May 2017, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In the October 2012 rating decision, the AOJ adjudicated the Veteran's service connection claim for bilateral hearing loss.  While the Veteran did file a timely Notice of Disagreement (NOD) as to the initial rating assigned for bilateral hearing loss, the Veteran did not file a substantive appeal (VA Form 9) as to that issue listed in the December 2012 Statement of the Case (SOC).  However, the Veteran gave testimony as to that issue during the May 2017 Board hearing and the matter was certified to the Board in the June 2014 Certification of Appeal (VA Form 8).  Therefore, the Veteran has been led to believe that the initial rating issue is on appeal, and it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to service connection for a digestive disorder, claimed as pancreatitis, as secondary to service-connected postoperative common bile duct repair; entitlement to a compensable evaluation for postoperative common bile duct repair; and entitlement to service connection for left elbow dislocation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for left elbow dislocation.  

2.  New evidence associated with the claims file since the August 2005 rating decision, when considered by itself or in connection with evidence previously assembled, does raise a reasonable possibility of substantiating the claim of service connection for left elbow dislocation.

3.  In a November 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of right fifth finger avulsion fracture. 

4.  New evidence associated with the claims file since the November 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does raise a reasonable possibility of substantiating the claim of service connection for residuals of right fifth finger avulsion fracture.

5.  Evidence of record showed that the Veteran's presently diagnosed residuals of right fifth finger avulsion fracture were causally related to his in-service injury.


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision that denied reopening the Veteran's claim of service connection for left elbow dislocation is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the RO's August 2005 denial is new and material, the criteria for reopening the Veteran's claim of service connection for left elbow dislocation are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The November 2000 RO rating decision that denied the Veteran's claim of service connection for residuals of right fifth finger avulsion fracture is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  As evidence received since the RO's November 2000 denial is new and material, the criteria for reopening the Veteran's claim of service connection for residuals of right fifth finger avulsion fracture are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for entitlement to service connection for residuals of right fifth finger avulsion fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).   

As the Board is taking action favorable to the Veteran by reopening and granting entitlement to service connection for residuals of right fifth finger avulsion fracture as well as reopening the claim of entitlement to service connection for left elbow dislocation, the decision poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Claims of entitlement to service connection for residuals of right fifth finger avulsion fracture and left elbow dislocation were originally filed in September 1999.  In November 2000, the RO denied entitlement to service connection.  The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between November 2000 and November 2001, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the November 2000 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2004, the Veteran sought to reopen the claim of entitlement to service connection for left elbow dislocation.  In an August 2005 rating decision, the RO denied reopening the claim for service connection for left elbow dislocation, as the evidence submitted was not new and material.  It was noted that no new and material evidence had been submitted showing that his left elbow condition began in service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between August 2005 and August 2006, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2010, the Veteran again sought to reopen the claims of entitlement to service connection for residuals of right fifth finger avulsion fracture and left elbow dislocation.  This appeal arises from the RO's September 2010 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claims.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Left Elbow Dislocation 

Evidence of record received since the last prior final August 2005 rating decision includes written statements from the Veteran; VA treatment records dated in 2005 to 2016; and a May 2017 Board hearing transcript.  

In his September 2011 Notice of Disagreement, the Veteran asserted that he was hospitalized in Germany after fracturing his elbow during maneuvers in 1981.  During his May 2017 hearing, the Veteran further reported receiving treatment for his fractured elbow while stationed at Fort Sill, Oklahoma. 

Evidence received since the August 2005 rating decision is "new" in that it was not of record at the time of the August 2005 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the incurrence of a left elbow injury during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for left elbow dislocation are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Residuals of Right Fifth Finger Avulsion Fracture

Evidence of record received since the last prior final November 2000 rating decision includes statements from the Veteran; VA treatment records from 2001 to 2016; a February 2013 VA examination report; and a May 2017 Board hearing transcript.  

Evidence received since the November 2000 rating decision is "new" in that it was not of record at the time of the November 2000 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current right little finger disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for residuals of right fifth finger avulsion fracture are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records clearly reflected that the Veteran suffered a right little finger avulsion fracture in May 1982.  In written statements of record as well as during the May 2017 Board hearing, the Veteran has asserted that he continues to suffer residuals of that in-service finger fracture.  In the February 2013 VA examination report, the examiner listed a diagnosis of status post avulsion fracture dip joint of the small finger of the right hand.  The Veteran asserted that he lost the ability to fully extend the last joint of his finger and occasionally had trouble hitting keys when typing with his small finger.  On physical examination, the examiner noted there was limitation of motion or evidence of painful motion for the right little finger as well as right little finger ankylosis.  A February 2013 VA X-ray report revealed flexion deformity fifth PIP joint with degenerative joint disease.

In view of the totality of the evidence, including the documented in-service fracture, current residuals of right fifth finger avulsion fracture, the competent and credible statements of the Veteran, and the favorable findings in the February 2013 VA examination report, the Board finds that the Veteran's current residuals of right fifth finger avulsion fracture cannot be reasonably disassociated from his military service.  Based on the foregoing, service connection for residuals of right fifth finger avulsion fracture is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a left elbow dislocation is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for residuals of right fifth finger avulsion fracture is granted.

Entitlement to service connection for residuals of right fifth finger avulsion fracture is granted.


REMAND

A review of the electronic claims file reveals that further development on the matters of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to a compensable evaluation for postoperative common bile duct repair; entitlement to service connection for a digestive disorder, claimed as pancreatitis, as secondary to service-connected postoperative common bile duct repair; and entitlement to service connection for left elbow dislocation is warranted.

Due to Veteran's assertions of increased bilateral hearing loss since he was last provided a VA audiology examination in September 2012, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

In a January 2012 rating decision, the AOJ denied the Veteran's claim of entitlement to a compensable evaluation for postoperative common bile duct repair.  After the Veteran filed a timely NOD in March 2012, the AOJ sent the Veteran a SOC dated on April 19, 2012, pertaining to that issue.  In an October 2012 VA Form 21-0820 (Report of General Information), the Veteran informed the AOJ that he did not receive the April 2012 SOC.  The AOJ noted that the Veteran's address should be updated and the SOC would be resent.  In February 2013 VA Form 9, the Veteran indicated that he was filing a notice of disagreement on the denial of his claim of entitlement to a compensable evaluation for postoperative common bile duct repair.  As evidence of record does not show the April 2012 SOC was resent to the Veteran at his current mailing address, the Board instructs the AOJ to resend the April 2012 SOC to avoid prejudice to the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is cognizant that the Veteran filed a claim for entitlement to service connection for pancreatitis.  However, the Board has recharacterized the claim as 
entitlement to service connection for a digestive disorder, as secondary to service-connected postoperative common bile duct repair.  In written statements of record as well as during his May 2017 Board hearing, the Veteran has repeatedly asserted that he has problems with his digestive system, such as vomiting, diarrhea, constipation, stomach pain, and nausea, related to his service-connected gallbladder/bile duct disability residuals. 

VA treatment notes of record detailed that the Veteran suffered an accidental injury to his common bile duct while undergoing a cholecystectomy in June 2001 that was treated with choledochojejunostomy.  Treatment providers then noted his transfer to the Portland VAMC for additional treatment in July 2001.  The Veteran has asserted that he received treatment for his claimed digestive disorder at that time.  However, the file does not contain any VA treatment records from Portland VA Medical Center (VAMC).  On remand, VA treatment records from Portland VAMC, dated since July 2001, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until an additional VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed digestive disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the appeal for entitlement to service connection for left elbow dislocation, the Veteran has asserted he received inpatient treatment for a fractured left elbow during service while stationed in Germany as well as at Fort Sill, Oklahoma.  Thus, the AOJ must attempt to obtain any service inpatient treatment records pertaining to the Veteran's left elbow fracture in 1981 from United States Army Hospital in Augsburg, Germany (APO 09178) and from Reynolds Army Community Hospital in Fort Sill, Oklahoma.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Finally, any updated VA treatment records should also obtained.  The record contains VA treatment records from the Central Arkansas VA Healthcare Center (VAHCS), Southern Arizona VAHCS, Mission Valley VA Outpatient Clinic (VAOPC), San Antonio VAMC, Roseburg VAMC, and Houston VAMC, most recently dated in November 2016.  On remand, updated VA treatment records from those facilities, dated since November 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's service-connected bilateral hearing loss and claimed elbow and digestive disorders from Central Arkansas VAHCS, Southern Arizona VAHCS, Mission Valley VAOPC, San Antonio VAMC, Roseburg VAMC, and Houston VAMC for the time period from November 2016 to the present and associate them with the record.  The AOJ must also obtain post-surgical VA treatment records pertaining to the Veteran's service-connected gallbladder/bile duct surgery residuals as well as his claimed digestive disorder from Portland VAMC for the time period from July 2001 to the present and associate them with the record. 

2.  The AOJ must request copies of any inpatient treatment records from United States Army Hospital in Augsburg, Germany (APO 09178) and from Reynolds Army Community Hospital in Fort Sill, Oklahoma for the Veteran's hospitalization for a left elbow fracture in 1981.  If records are not available, the AOJ should associate a formal finding of unavailability with the electronic claims file.

If additional records are received, the AOJ must then review all evidence of record and complete all necessary development for the appeal of entitlement to service connection for left elbow dislocation, to include obtaining a VA examination.  

3.  The AOJ must resend a copy of the SOC dated on April 19, 2012, to the Veteran at his current mailing address of record.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal for that matter must be filed and the AOJ must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2016).  If the Veteran perfects an appeal as any issue, the issue must be certified to the Board for appellate review.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected bilateral hearing loss must be reported in detail.  The examiner is requested to evaluate the Veteran's bilateral hearing loss in accordance with VA rating criteria and to discuss the functional effects of that disability on his daily activities.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

5.  Schedule the Veteran for a VA examination to clarify the nature and etiology of the claimed digestive disorder.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current or previously diagnosed digestive disorder is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by the Veteran's service-connected postoperative common bile duct repair.  In doing so, the examiner should acknowledge and discuss the findings in the December 2004 and January 2012 VA examination reports of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

6.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal (entitlement to service connection for a digestive disorder, as secondary to service-connected postoperative common bile duct repair; entitlement to service connection for left elbow dislocation; and entitlement to an initial compensable evaluation for bilateral hearing loss) must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the December 2012 SOC and August 2013 SOC.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


